DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “Delivery vehicle” in line 1.  Examiner believes should read as - A delivery vehicle.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the 

Claim 1 recites the limitation "the delivery device".  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 4 is dependent upon a cancelled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan et al. (US 9,630545 – hereinafter Corrigan) In view of Stewart et al. (6,027,190 – hereinafter Stewart), Yoshihiko Hoshino (US 2014/0229000 – hereinafter Hoshino), and Sano et al. (4,009,792 – hereinafter Sano).
Re Claim 1:
Corrigan teaches a delivery vehicle (DC) for delivery, of consignments (PC) to different sites along a delivery route, with a loading space (30) comprising a shelf system (20, 22, 24) for shelves (22) holding consignments (PC) (see Figs. 2, 14, and 15), characterized in that the shelf system (20, 22, 24) is configured to receive shelves (22) 

Stewart teaches wherein at least one of shelves (12, 12) has segments (16) configured to hold consignments at different heights (see Figs. 2 and 1-12B).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Corrigan with that of Stewart to provide a storage unit for products that can hold multiple products for maximum storage capacity as taught by Stewart.

Hoshino teaches wherein carrier elements (2) are received in segments (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Corrigan with that of Stewart and Hoshino to provide a storage means for products for efficient storage as known within the art.

Sano teaches wherein a rail system (25, 27) is arranged above shelves (5) (see Fig. 3) (see Figs. 1-16).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Corrigan with that of Stewart, Hoshino, and Sano to increase stability of a storage system while in use or while a vehicle is in use.



Further Re Claim 2:
Corrigan teaches wherein at least one of the storage positions of the shelf system (20, 22, 24) are arranged in rows (near 26) running parallel or perpendicular to each other, that the number of shelves of the shelf system corresponds at most, preferably at least substantially, to the number of storage positions, or that the shelves of the shelf system are configured at least substantially the same (see Figs. 2).


Further Re Claim 4:
Corrigan teaches wherein at least one of the transport device is configured in particular with at least one arm (120) for form-fit gripping (along with 72) of at least one shelf (22) (see Fig. 14), and/or that the transport device has at least one drive, in particular a linear drive, for transporting at least one shelf, in particular by means of the at least one arm, in at least one direction (see Figs. 1-32).

Further Re Claim 5:
Corrigan teaches characterized in that a control device is provided for controlling the adjustment device, for adjusting, the shelves relative to each other and preferably for adjusting the shelf with the next consignment to be extracted from a storage position to the extraction position (see col. 16 lines 4-26).

Further Re Claim 6:





Further Re Claim 8:
Corrigan teaches characterized in that a locking device (132, 134, 144, 146) is assigned to individual shelves, preferably to each shelf, for locking the respective shelf in the storage position and preferably in the extraction position (see Figs. 1-32).

Further Re Claim 9:
Corrigan teaches wherein at least one of the shelf system has at least one receiving device (20) (tracks) for receiving shelves, and/or an output device for output of shelves, preferably with consignments, of the shelf system (see Figs. 1-32).

Further Re Claims 10-13:
Corrigan teaches a method for delivery, of consignments to different sites along a delivery route with a delivery vehicle according to Claim 1 (see Fig. 1), with a loading space comprising a shelf system (20, 22, 24) with shelves (22) for receiving consignments in a plurality of storage positions and at least one extraction 


Further Re Claim 14:Corrigan teaches receiving before driving the delivery route, shelves carrying consignments are received in the shelf system, and outputting, shelves of the shelf system are output before driving the delivery route (Examiner notes that Corrigan is capable of performing said functions) (see Figs. 1-32).



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan in view of Stewart, Hoshino, and Sano and further in view of Seth Pickett (US 2008/0247279 – hereinafter Pickett).
Re Claim 7:


Pickett teaches an extraction device (robotic pickers) is provided, preferably comprising a robot arm, from the shelf present in the extraction position, and preferably that the extraction device is provided for introduction of a consignment (cartridges), into the shelf present in the extraction position (see paragraph [0002]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Corrigan in view of Stewart, Hoshino, and Sano with that of Pickett to provide automatic means for controlling a loading and dispensing of product.



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan in view of Stewart, Hoshino, and Sano and further in view of McCollum et al. (US 2017/0190054 – hereinafter McCollum).


McCollum teaches extracting with an extraction device (140), preferably with a robot arm extracts a consignment, from the shelf arranged in the extraction position and delivering consignment it towards the outside relative to the delivery vehicle, and wherein preferably, the extraction device receives a consignment, from the outside and transfers it to the shelf arranged in the extraction position (see Figs. 1-27).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Corrigan in view of Stewart, Hoshino, and Sano with that of McCollum to provide automatic means for controlling a loading and dispensing of product.  Examiner further notes the combination would be capable of providing from a shelf as used with corresponding parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651